DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Claims 9-16, in the reply filed on 04/12/2022 is acknowledged.

Claims 1-8 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2013/0221519) in view of Lewandowski et al. (US 2020/0259064).
Hwang et al. discloses, as shown in Figures, a method comprising:
	coupling at least one chip (100) to an interposer chip (11) via one or more solder interconnects (170a,180a); and
	forming one or more solder pillars (170b,180b) between the at least one chip and the interposer chip that are in parallel with the one or more solder interconnects.
Hwang et al. further discloses the one or more solder interconnects and the one or more solder pillars are formed by electroplate process [0114].  Hwang et al. does not disclose the at least one chip is qubit chip, and the one or more solder interconnects and the one or more solder pillars are injection-molded soldering.  However, Lewandowski et al. discloses a method of coupling a qubit chip (310,510,604) to an interposer (306, 506, 602) using electroplate process, injection-molded soldering, etc.  Note Figures and [0059] of Lewandowski et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to forming the chip of Hwang et al. being the qubit chip, such as taught by Lewandowski et al. in order to process the multi-complicated tasks faster, and since injection-molded soldering and electroplate are commonly used to form the solder interconnects/pillars and they are interchangeable.

Regarding claim 10, Hwang et al. and Lewandowski et al. disclose the one or more injection-molded solder pillars maintain a uniform gap between the at least one qubit chip and the interposer [0059] and (Figures).

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2013/0221519) in view of Lewandowski et al. (US 2020/0259064) and further in view of Barwicz et al. (US 2019/0162902).
Regarding claim 11, Hwang et al. and Lewandowski et al. disclose the method as explained in the above rejection.  Hwang et al. and Lewandowski et al. do not disclose a melting point of the one or more injection-molded solder pillars is higher than a melting point of the one or more injection-holed solder interconnects.  However, Barwicz et al. discloses a method comprising a melting point of one or more solder pillars (206) is higher than a melting point of one or more solder interconnects (114).  Note Figures, [0023]-[0024] of Barwicz et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the one or more solder pillars of Hwang et al. and Lewandowski et al. having a melting point higher than a melting point of the one or more injection-holed solder interconnects, such as taught by Barwicz et al. in order to significantly reduce the cracking risk of the solder interconnects and to greatly improve the reliability of the package structure.

Regarding claim 12, Hwang et al., Lewandowski et al. and Barwicz et al. disclose the one or more injection-molded solder pillars having the same composition (SnAgCu, etc. [0023]) as the claimed invention, therefore, it is inherent that the one or more injection-molded solder pillars are superconductors.

Regarding claim 13, Hwang et al., Lewandowski et al. and Barwicz et al. disclose the one or more injection-molded solder pillars having the same composition (SnAgCu, etc. [0023]-[0024]) as the claimed invention, therefore, it is inherent that a yield strength of the one or more injection-molded solder pillars is between 3,000 pounds per square inch and 15,000 pounds per square inch, and is higher than a yield strength of the one or more injection-molded solder interconnects.

Regarding claim 14, Hwang et al., Lewandowski et al. and Barwicz et al. disclose the one or more injection-molded solder pillars are binary tin alloys, tertiary tin alloys, or quaternary tin alloys [0023]-[0024].

Regarding claim 15, Hwang et al., Lewandowski et al. and Barwicz et al. disclose the one or more injection-molded solder pillars support the at least one qubit chip in a direct thermalization packaging scheme, in a chip stacking packaging scheme, or in an area array socket packaging scheme (see Figures).

Regarding claim 16, Hwang et al., Lewandowski et al. and Barwicz et al. disclose the one or more injection-molded solder pillars are located in corners of the interposer chip, or are formed in a continuous loop along a perimeter of the interposer chip (see Figure 2 of Hwang et al.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897